DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 03/23/2022, as directed by the Non-Final Rejection on 01/13/2022. Claims 1, 3 and 5-10 are amended. Claims 2 and 4 are canceled. Claims 11-16 are new. Claims 1, 3 and 5-16 are pending in the instant application. The previous objections to claims 1-10 are withdrawn as necessitated by amendment. The previous rejections under 35 U.S.C 112(b) are withdrawn as necessitated by amendment.
Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.
Applicant presents arguments generally asserting that the device of Minocchieri doesn’t teach the limitations of “an insert that is connectable to the patient circuit to form part thereof… wherein the insert comprises an air tube that, in the direction of the flow of breathable gas, first bifurcates into two separate parts, thereby defining an open space that accommodates the aerosol generator, and then rejoins into a single part”. Applicant asserts that since the aerosol generator is ‘captive’ within a nebulizing chamber 5 that it does not teach “an open space that accommodates the aerosol generator”. 
	Examiner respectfully disagrees with this argument. Minocchieri does teach wherein the insert comprises an air tube that bifurcates into two separate paths, thereby defining an open space that accommodates the aerosol generator, and then rejoins into a single part (see annotated Fig. 1 below). The insert comprises a tube (55 and 52) which conveys air therethrough, which bifurcates into at least two separate paths (through the holes of 16) and then rejoins into a single part (see Fig. 1, where after the bifurcation the tube rejoins into a single part/pathway. The bifurcation of the air tube defines an open space (within aerosol generating device 1), which can accommodate aerosol generator 11 as well as the connections to the controller and reservoir units. Examiner further notes that Applicant has not defined any properties of the open space with regards to flow or any other similar characteristics, and since Minocchieri teaches a volume which is sized to receive an aerosol generator and it’s connection to other components 12 and 14, it clearly teaches an ‘open space’ as claimed. 

    PNG
    media_image1.png
    475
    627
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Minocchieri (U.S Publication No. 2015/0174344 A1).
Regarding claim 1, Minocchieri discloses a system (see Fig. 1) for humidification of a pressurized flow of breathable gas delivered to a patient (Paragraph 0006 and 0030-0031, an aerosolized flow of air is provided to the subject), the system comprising: 
a ventilator (ventilator 31, see Paragraph 0028 and Figs. 1-2) for generating a pressurized flow of breathable gas (see Paragraph 0028, ventilator 31 generates respiratory air flow 4); 
a patient circuit in fluid communication with the ventilator (see annotated Fig. 1 above, the patient circuit receives air flow 4 from the ventilator) and connectable to the respiratory system of a patient (see Paragraph 0035-0036, intubation means 6 delivers the aerosol to the patients respiratory system), the patient circuit defining an internal space for transportation of the breathable gas (see annotated Fig. 1 and Fig. 5, the patient circuit defines an internal space to transport the gas, which splits into two pathways and rejoins back into one flow path);
an insert that is connectable to the patient circuit to form part thereof (see annotated Fig. 1, the insert is connectable to the rest of the patient circuit to form part of the overall patient circuit); 
an aerosol generator for providing an aerosol of liquid (aerosol generating device 1, see Fig. 1 and Paragraph 0030), the aerosol generator having an outflow opening (membrane 13, see Fig. 1); 
wherein the insert comprises an air tube (nebulizing chamber 5) that, in the direction of the flow of breathable gas splits and thereby defines an open space that accommodates the aerosol generator (see Fig. 1, the air tube splits into at least two pathways and defines an open space within aerosol generating device 1, which includes space to house the aerosol generator 11 and it’s connections to other components); and
wherein the outflow opening is provided within the internal space for entrainment of the aerosol of liquid (see Fig. 1, the membrane 13 is within the internal space of the patient circuit and delivers the aerosol for conveyance to the patient).
Minocchieri is silent regarding wherein the air tube, in the direction of the flow of breathable gas first bifurcates into two separate parts and then rejoins into a single part.
However, Minocchieri teaches wherein the air tube separates into at least two separate pathways (see Paragraph 0038-0039 and Fig. 1a; holding means 15 includes through-holes 16; Since through-holes 16 are described as plural, there must be at least two separate pathways; also see Fig. 1a, air guides 16a are tubular structures) and then rejoins into a single part (see Fig. 1, the flow paths through air guides 16a rejoin to a singular tube).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Minocchieri to have bifurcated the air tube through two through-holes/air guides, such as that taught by Minocchieri, as an option for providing laminar flow to the air flowing around the aerosol generating device (Paragraph 0038; The through-holes/air guides are described as plural, and thus two air paths is an obvious variation on the number of provided holes/guides).
Regarding claim 3, the device of Minocchieri discloses the device of claim 1. 
Minocchieri further discloses wherein the insert in the direction of the flow of breathable gas first expands and then contracts to enclose the aerosol generator (see annotated Fig. 1, the insert expands in the direction of gas flow 4 outwards from supply line 32 to area 55, and then contacts at tapering area 52, thus enclosing the aerosol generating device 1).
Regarding claim 5, the device of Minocchieri discloses the device of claim 3.
Minocchieri further discloses wherein the expanding part defines the open space for accommodating the aerosol generator (see Fig. 1, the portion of the insert that expands at 55 defines the open space of the aerosol generating device 1; The expanding portion of the insert bifurcates around the open space of the aerosol generating device, which in turn houses the aerosol generator 11).
Regarding claim 6, the device of Minocchieri discloses the device of claim 1.
Minocchieri further discloses wherein the aerosol generator is connected to a liquid reservoir via the open space (see Fig. 1 and Fig. 1a; The aerosol generator 11 is coupled via a conduit to reservoir 12; This connection happens within/via the open space). 
Regarding claim 7, the device of Minocchieri discloses the device of claim 1.
Minocchieri further discloses wherein the aerosol generator is a nebulizer (see Paragraph 0032 and Paragraph 0083, the aerosol generator is part of a nebulizing chamber and further is described as a membrane nebulizer).
Regarding claim 8, the device of Minocchieri discloses the device of claim 1.
Minocchieri further discloses wherein the system further comprises a control unit (respiratory air control apparatus 34 and controller 14, see Paragraph 0051) electrically connected to at least the ventilator and the aerosol generator (see Paragraphs 0049 and 0051, the aerosol generation of the aerosol generating device 1 and the ventilator 31 are both controlled and therefore electrically connected to the controller; Connection between controller 14 and control apparatus 34 allows controller 14 to control both units), wherein the control unit is configured to control the amount and humidity of the breathable gas based on a patient' needs (see Paragraph 0046, the amount of ventilation and the humidity is controlled by the controller based on the treatment).
Regarding claim 10, Minocchieri discloses an insert (see annotated Fig. 1 above) comprising: 
one or more connections configured to connect to a patient circuit of a ventilator system to form a part thereof (see Fig. 1, the channel of 3 and outlet 53 of the insert connect to a patient circuit of the overall ventilator system, and the insert connections form a portion of the entirety of the device/ventilator system), and 
an aerosol generator (aerosol generator 11, see Fig. 1 and Paragraph 0038) configured to provide an aerosol of liquid (see Paragraph 0030 and 0038), the aerosol generator having an outflow opening (membrane 13, see Fig. 1); 
wherein the insert comprises an air tube (nebulizing chamber 5) that, in the direction of the flow of breathable gas splits and thereby defines an open space that accommodates the aerosol generator (see Fig. 1, the air tube splits into at least two pathways and defines an open space within aerosol generating device 1, which includes space to house the aerosol generator 11 and it’s connections to other components); and 
wherein the outflow opening is provided within an internal space of the patient circuit for entrainment of the aerosol of liquid (see Fig. 1, the membrane 13 is within the internal space of the patient circuit and delivers the aerosol for conveyance to the patient).
Minocchieri is silent regarding wherein the air tube, in the direction of the flow of breathable gas first bifurcates into two separate parts and then rejoins into a single part.
However, Minocchieri teaches wherein the air tube separates into at least two separate pathways (see Paragraph 0038-0039 and Fig. 1a; holding means 15 includes through-holes 16; Since through-holes 16 are described as plural, there must be at least two separate pathways; also see Fig. 1a, air guides 16a are tubular structures) and then rejoins into a single part (see Fig. 1, the flow paths through air guides 16a rejoin to a singular tube).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Minocchieri to have bifurcated the air tube through two through-holes/air guides, such as that taught by Minocchieri, as an option for providing laminar flow to the air flowing around the aerosol generating device (Paragraph 0038; The through-holes/air guides are described as plural, and thus two air paths is an obvious variation on the number of provided holes/guides).
Regarding claim 11, the device of Minocchieri discloses the device of claim 10.
Minocchieri further discloses wherein the aerosol generator comprises one or more connections accessible via the open space (see Fig. 1, the aerosol generator 11 comprises two connections to 12 and 14, which are formed in and accessed via the open space).
Regarding claim 12, the device of Minocchieri discloses the device of claim 11.
Minocchieri further discloses wherein the one or more connections include one or more of an electrical connection and a liquid reservoir connection (see Paragraph 0026, the connection to reservoir 12 is supplied to the aerosol generator 11 and thus includes a liquid reservoir connection; The connection to controller 14 would similarly include an electrical connection to provide controlling).
Regarding claim 13, the device of Minocchieri discloses the device of claim 12.
Minocchieri further discloses wherein the electrical connection operatively couples the aerosol generator to a control unit (see Paragraph 0026 and Fig. 1, aerosol generator 11 is electrically connected to, and controlled by, controller 14).
Regarding claim 14, Minocchieri discloses an insert, comprising: 
one or more connections configured to connect to a patient circuit of a ventilator system to form a part thereof (see Fig. 1, the channel of 3 and outlet 53 of the insert connect to a patient circuit of the overall ventilator system, and the insert connections form a portion of the entirety of the device/ventilator system); and 
an air tube (nebulizing chamber 5) that, in the direction of the flow of breathable gas splits and thereby defines an open space (see Fig. 1, the air tube splits into at least two pathways and defines an open space within aerosol generating device 1, which includes space to house the aerosol generator 11 and it’s connections to other components); 
wherein the open space is configured to accommodate an aerosol generator (see Fig. 1, the open space within aerosol generating device 1 houses the aerosol generator 11) that, in a state where the insert is connected to form part of the patient circuit (see annotated Fig. 1 above, the insert forms a part of the overall patient circuit), occupies at least part of the open space (see Fig. 1, the insert forms a part of the overall patient circuit and the aerosol generator occupies space within the open space of 1) and has an aerosol outflow (membrane 13, see Fig. 1) positioned into the flow of breathable gas directed towards a patient (see Fig. 1, the aerosol outflow is positioned such that it dispenses aerosol into the flow of breathable gas directed to the patient).
Minocchieri is silent regarding wherein the air tube, in the direction of the flow of breathable gas first bifurcates into two separate parts and then rejoins into a single part.
However, Minocchieri teaches wherein the air tube separates into at least two separate pathways (see Paragraph 0038-0039 and Fig. 1a; holding means 15 includes through-holes 16; Since through-holes 16 are described as plural, there must be at least two separate pathways; also see Fig. 1a, air guides 16a are tubular structures) and then rejoins into a single part (see Fig. 1, the flow paths through air guides 16a rejoin to a singular tube).
Regarding claim 15, the device of Minocchieri discloses the device of claim 14.
Minocchieri further discloses wherein the open space of the air tube is configured to accommodate one or more connections of the aerosol generator (see Fig. 1, the open space of 1 accommodates connections from the aerosol generator to a reservoir 12 and a controller 14).
Regarding claim 16, the device of Minocchieri discloses the device of claim 15.
Minocchieri further discloses wherein the one or more connections include one or more of an electrical connection and a liquid reservoir connection (see Paragraph 0026 and Fig. 1, the two connections to the aerosol generator 11 include an electrical connection to a controller 14 and a liquid reservoir connection to reservoir 12, which provides liquid to the aerosol generator).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Minocchieri to have bifurcated the air tube through two through-holes/air guides, such as that taught by Minocchieri, as an option for providing laminar flow to the air flowing around the aerosol generating device (Paragraph 0038; The through-holes/air guides are described as plural, and thus two air paths is an obvious variation on the number of provided holes/guides).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Minocchieri (U.S Publication No. 2015/0174344 A1), as applied to claim 1, Papania (U.S Patent No. 8,544,462 B2).
Regarding claim 9, the device of Minocchieri discloses the device of claim 1. 
Minocchieri is silent regarding wherein the system is a battery operated portable system.
Papania discloses nebulizer device wherein the system is a battery operated portable system (see Abstract and Col. 3 lines 1-4, ultrasonic nebulizers are preferably portable and allow patients to self-administer medication; also see Col. 10 lines 53-57, a rechargeable battery back can power the nebulizer 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Minocchieri to have included batteries and to make the system portable, such as that taught by Papania, in order to allow the patient to self-administer and transport the nebulizer while providing power to it (Abstract and Col. 3 lines 1-4 and Col. 10 lines 53-57; also note MPEP 2144.04 (V)(A) regarding portability being not sufficient by itself to patentably distinguish over the prior art unless there are new or unexpected results).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785